Exhibit 10.4

 

Your Name:     «First» «Last» Total No. of Shares Covered by the Option:
«Stock_Options»

PRGX NON-QUALIFIED STOCK OPTION AGREEMENT

FOR EMPLOYEES

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Non-Qualified Stock Option described below under
the PRGX Global, Inc. 2017 Equity Incentive Compensation Plan (the “Plan”). For
tax law purposes, this Option shall be treated as a Non-Qualified Stock Option.
This Option is not intended to be and shall not be treated as an Incentive Stock
Option for tax law purposes.

 

Grant Date:                        , 2018 Exercise Price per Share:   
$                   Option Expiration Date:                        , 2025 Number
of Shares of Common Stock:    «Stock_Options» (the “Shares”)

Vesting Schedule: Subject to the Plan and this Agreement, this Option may be
exercised in whole or in part in accordance with the following schedule,
provided you remain continuously employed with PRGX from the Grant Date until
such time(s):

 

   

On and after

  

Cumulative Number of Shares

Purchasable Upon Exercise of Option

               , 2019    1/3 of the Shares (rounded down to the nearest whole
share)                , 2020    2/3 of the Shares (rounded down to the nearest
whole share)                , 2021    100% of the Shares

The Additional Terms and Conditions and the Plan described below are
incorporated in this Agreement by reference and contain important information
about your Option. Copies of all of the documents referenced below are being
provided to you in connection with this Agreement. Please review them carefully
and contact PRGX Human Resources if you have any questions.

Additional Terms and Conditions describes how to exercise your Option, what
happens if you cease to remain employed with PRGX before you exercise your
Option, and where to send notices;

The Plan contains the detailed terms that govern your Option. If anything in
this Agreement or the other referenced documents is inconsistent with the Plan,
the terms of the Plan, as amended from time to time, will control. All terms
used herein that are not defined herein but that are defined in the Plan have
the same meaning given them in the Plan;

Plan Prospectus; and 2017 Annual Report on Form 10-K of PRGX for the Year Ended
December 31, 2017.

Please sign in the space provided below to show that you accept the Option on
these terms, keep a copy of this Agreement for your records, and return both
originals to PRGX Human Resources.

 

Participant:    PRGX GLOBAL, INC.                                       
                                      By:                                     
                                        «First» «Last»    Name: Louise Winstone
Your Residence Address:    Its: Senior Vice President – Human Resources
«Address_1» «Address_2»    «Address_3»    «City», «State» «Zip_Code»   



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR OPTION

HOW TO EXERCISE YOUR OPTION.

 

  •   This Option must be exercised for whole Shares only and in increments of
at least 100 shares per exercise or, if less, all of the remaining shares to
which the Option is subject.

 

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you in the
exercise of your Option and maintaining the records of the Plan. If you have
questions about your Option, how you go about exercising the vested portion of
your Option or how the Plan works, please contact the Plan administrator at
Plan.Administrator@prgx.com or (770) 779-3287.

 

  •   The exercise date of your Option is the date of delivery to the Plan
administrator of your notice of exercise. The notice must be accompanied by
payment of the Option price and any applicable tax withholding in full. You may
pay the Option price and any applicable tax withholding (i) in cash, (ii) by
certified or bank cashier’s check, or (iii) by such other medium of payment as
the Plan administrator in his sole discretion may permit. You will need to
contact the Plan administrator before you exercise your Option to determine the
amount of any required tax withholding.

 

  •   Notwithstanding the foregoing, if (i) your Option is about to expire or
terminate other than upon termination of your employment by PRGX for Cause,
(ii) you are prohibited at that time from selling Shares as the result of
restrictions on trading in securities of PRGX, (iii) on the expiration or
termination date the Fair Market Value of a Share exceeds the Exercise Price per
Share and (iv) your Option is otherwise vested and exercisable, you may exercise
the Option immediately prior to its expiration or termination to the extent
outstanding and exercisable on such date, and the exercise of the Option will
result in the issuance to you of that number of whole Shares that have a Fair
Market Value that most nearly equals, but does not exceed, the excess of the
Fair Market Value of a Share over the Exercise Price per Share multiplied by the
number of Shares subject to the exercised portion of the Option less that number
of Shares that have a Fair Market Value that equals any applicable tax
withholdings on exercise of the Option. You will forfeit any remaining
fractional Share that is not issued upon such exercise unless you pay any
additional Exercise Price or tax withholdings that may be required to purchase
the remaining fractional Share.

 

  •   Except as provided herein and in the Plan, this Option is
non-transferable. This Option may be transferred by will or the laws of descent
and distribution or pursuant to a qualified domestic relations order and,
notwithstanding the foregoing, during the Participant’s lifetime may be
transferred by the Participant to any of the Participant’s Permitted
Transferees. Any such transfer will be permitted only if (i) the Participant
does not receive any consideration for the transfer and (ii) the Plan
administrator expressly approves the transfer. Any transferee to whom this
Option is transferred shall be bound by the same terms and conditions, including
with respect to vesting, that govern the Option in the hands of the Participant;
provided, however, that the transferee may not transfer this Option except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order. No right or interest of the Participant or any transferee in
this Option shall be subject to any lien, obligation or liability of the
Participant or any transferee.

EFFECT OF TERMINATION OF EMPLOYMENT. All of the unvested portion of this Option
will terminate immediately upon the termination of your employment for any
reason.

 

1. Termination of Employment Due to Death or Disability. If your employment with
PRGX terminates by reason of your death or Disability (see below for
definition), you (or your estate) may exercise the vested portion of your Option
at any time within the earlier of (a) the one-year anniversary of the date of
termination of your employment by reason of your death or Disability or (b) the
Option Expiration Date. After such earlier date, any remaining unexercised
portion of your vested Option shall terminate.

 

2. Termination of Employment Due to Retirement. If your employment with PRGX
terminates by reason of your Retirement (see below for definition), you may
exercise the vested portion of your Option at any time within the earlier of
(a) the one-year anniversary of the date of termination of your employment by
reason of your Retirement or (b) the Option Expiration Date. After such earlier
date, any remaining unexercised portion of your vested Option shall terminate.

 

2



--------------------------------------------------------------------------------

3. Other Termination of Employment. If your employment with PRGX terminates for
any reason other than your death, Disability or Retirement, unless your
employment is terminated for Cause (as defined below), you will have the right,
within the earlier of (a) the 90th day after the date of termination of your
employment or (b) the Option Expiration Date, to exercise any vested portion of
your Option. After such earlier date, any remaining unexercised portion of your
vested Option shall terminate. If your employment is terminated for Cause, both
the vested and unvested portion of your Option will terminate on notice of
termination of your employment for Cause.

 

4. Employment. For purposes of this Agreement, employment with any Affiliate of
PRGX will be considered employment with PRGX.

 

5. Definitions.

“Cause” has the same definition as under the Plan.

“Disability” means your inability to perform the essential functions of your
job, with or without reasonable accommodation, for a period of 90 days in the
aggregate in any rolling 180-day period.

“Retirement” means your retirement from PRGX on or after age 65.

CHANGE IN CONTROL. Upon a “Change in Control,” as such term is defined in the
Plan, any unvested portion of your Option shall immediately vest and become
exercisable, provided you have remained in continuous employment with PRGX from
the Grant Date until the time of the Change in Control.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

  To PRGX:    PRGX Global, Inc.      600 Galleria Parkway, Suite 100     
Atlanta, GA 30339-8426      Attention: Senior Vice President, General Counsel &
Secretary   To you:    The address set forth on page 1

MISCELLANEOUS. The Participant has received a copy of the Plan, has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. Failure by you or PRGX at any time or times to
require performance by the other of any provisions in this Agreement will not
affect the right to enforce those provisions. Any waiver by you or PRGX of any
condition or the breach of any term or provision in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall apply only to that
instance and will not be deemed to waive conditions or breaches in the future.
If any court of competent jurisdiction holds that any term or provision of this
Agreement is invalid or unenforceable, the remaining terms and provisions will
continue in full force and effect, and this Agreement shall be deemed to be
amended automatically to exclude the offending provision. This Agreement may be
executed in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement contains the entire agreement of the parties
hereto and no representation, inducement, promise, or agreement or otherwise
between the parties not embodied herein shall be of any force or effect, and no
party will be liable or bound in any manner for any warranty, representation, or
covenant except as specifically set forth herein.

 

3